 1   JOHN L. BURRIS, Esq. SBN 69888
     ADANTÉ D. POINTER Esq. SBN 236229
 2   MELISSA C. NOLD, Esq., SBN
     PATRICK BUELNA, Esq. SBN
 3   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
 4   7677 Oakport Street, Suite 1120
     Oakland, California 94621
 5   Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
 6   john.burris@johnburrislaw.com
     adante.pointer@johnburrislaw.com
 7   meliss.nold@johnburrislaw.com
     Patrick.buelna@johnburrislaw.com
 8

 9   Attorneys for Plaintiff
10                                      UNITED STATES DISTRICT COURT
11                                   NORTHERN DISTRICT OF CALIFORNIA
12
      JUDY O’NEIL, individually and as successor-      Case No. 17-cv-07190 JCS
13    in-interest to Decedent KEITA O’NEIL,
                                                       [PROPOSED] ORDER APPOINTING APRIL
14            Plaintiff,                               GREEN AS GUARDIAN AD LITEM
15            vs.
16    CITY AND COUNTY OF SAN
      FRANCISCO, a municipal corporation;
17    CHRISTOPHER SAMAYOA, individually
      and in his capacity as a City of San Francisco
18    Police Officer; EDRIC TALUSAN,
      individually and in his official capacity as a
19    San Francisco Police Officer; and DOES 1-50,
      inclusive,
20
              Defendants.
21

22

23

24

25

26

27

28
      Order to Appoint April Green as G.A.L.            1
      O’Neil v. CCSF, et al., No. 17-cv-7190 JCS
 1            THE COURT HEREBY ORDERS that Plaintiff JUDY O’NEIL’S Motion to Appoint her

 2   biological sister, APRIL GREEN as her guardian ad litem in this matter is hereby GRANTED. Ms.

 3   GREEN is hereby authorized to manage, supervise and make decisions concerning this instant action,

 4   including but not limited to, responding to discovery; completing any necessary documents;
     continuing to prosecute or alternatively dismiss any and/or all causes of actions as pled in this action;
 5
     making, accepting or declining settlement proposals; and managing the distribution, allocation and/or
 6
     expenditure of any funds arising out of a jury verdict or settlement agreement.
 7

 8                                                                       ISTRIC
                                                                    TES D      TC
                                                                  TA
 9            IT IS SO ORDERED.




                                                                                 O
                                                           S




                                                                                  U
                                                         ED




                                                                                   RT
10                                                   UNIT
              November 6, 2019




                                                                                       R NIA
11   Dated:
                                                   HON. JOSEPH C. SPERO           pero
12                                                                        ph C. S
                                                      NO



                                                                  e J os e
                                                   CHIEF MAGISTRATE
                                                            Jud g              JUDGE




                                                                                     FO
                                                   OF THE NORTHERN DISTRICT OF CALIFORNIA
                                                       RT




13




                                                                                    LI
                                                         ER
                                                         H




                                                                                  A
                                                            N                          C
14                                                                                   F
                                                              D IS T IC T O
                                                                         R
15

16

17

18

19
20

21

22

23

24

25

26

27

28
      Order to Appoint April Green as G.A.L.                  2
      O’Neil v. CCSF, et al., No. 17-cv-7190 JCS
